                                                                                    Motion GRANTED.
                                                                                    The hearing is RESET
                                                                                    to 11/30/2018 at 4:00
                                                                                    p.m.
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                Petitioner,                   )
                                              )
v.                                            )       Civil Action No.: 3:18-cv-00895
                                              )       JUDGE TRAUGER
BRIAN P. MANOOKIAN,                           )
                                              )
                Respondent.                   )

                               MOTION FOR CONTINUANCE

       COMES NOW, the United States of America. by and through its agency, the Department

of Treasury Internal Revenue Service, by and through the United States Attorney and the

undersigned Assistant United States Attorney, and asks this Court to continue the hearing in this

case. In support of this Motion the United States would show that:

       1.       This petition to enforce an administrative summons of the Internal Revenue

Service was filed on September 21, 2018.

       2.       The petitioner has obtained service of process over the taxpayer respondent, Brian

P. Manookian.

       3.       Since obtaining service of process, the taxpayer respondent has been in touch with

the IRS to resolve all issues implicated in this summons enforcement proceeding, including the

very real possibility of paying the underlying tax liability in full. Counsel in good faith believes

that the parties will resolve all issues implicated by this lawsuit without further court proceeding.

However, at the present time, not all issues are completely resolved. At the same time, it appears

those issues not completely resolved will be satisfactorily resolved.




     Case 3:18-cv-00895 Document 6 Filed 11/02/18 Page 1 of 1 PageID #: 19
